Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statement filed January 20, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because they fail to show the angle bisecting plane recited in claim 1, line 31.  In order to do so the drawings must show a single plane containing the .

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
At page 12, line 9, “9” should be changed to “nine”.
At page 12, line 19, the inner joint portion 3 is misnumbered.
The detailed description fails comply with 37 CFR 1.74 because at paragraphs 0022-0043 it fails to refer to the details of the invention by reference characters and to the drawings allegedly showing them by figure numbers.
Paragraph 0044 incorrectly states Figs. 8, 10 & 12 show the joint Center Plane EM corresponds to an angle bisecting plane (i.e. a plane containing the centers of every ball 5 when joint 1 is bent).  At both Figs. 10 & 12, the line representing Plane EM passes the ball at the bottom of each view in a cross section that does not include the center of that ball.  The cross section of the ball at the bottom of each view is smaller than that of the ball at the top of its respective view.  The cross sections at top and bottom would be the same if the Plane EM were actually passing through the centers of the balls at both top and bottom.  The cross section in Fig. 8 is taken from Line D-D in Fig. 7.  Fig. 7 clearly shows the ball grooves 13a, 13i in the outer and inner joint parts are unequally skewed which indicates the ball centers are not in the same plane (see also Item 9c below).
At page 16, line 8, “3” should be changed to “three”.
The detailed description, at least that portion of it that attempts to properly describe the invention (see paragraphs 0044+), fails to describe details corresponding to claim 3, 4 & 7-13; as well as claim 1, lines 33+.

Claim Rejections - 35 USC § 101
Claims 1-13 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The instant invention, “constant velocity” joint 1, fails to meet the requirements of constant velocity joint and therefore is inoperative as a constant .

Claim Rejections - 35 USC § 112
Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of the claims is directed to a constant velocity joint.  However, as noted in detail above, the specification fails to disclose a joint that functions as a constant velocity joint.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. in re Hill, 161 F.2d 367, USPQ 482 (CCPA 1947)).  The term “constant velocity” in claims 1-13 is used to identify a device that fails to meet the requirements of a constant velocity joint. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Universal Joint and Driveshaft Design Manual teaches the basic requirements of a constant velocity joint.
Ouchi discloses a constant velocity joint 301c having a cage 309c with a pocket 310e that holds three balls 304.
At Figs. 1 & 2, Schaaf shows that when a constant velocity joint is bent, matching ball grooves align equally. 
At col. 10, lines 6-31, Matsumoto discloses a constant velocity joint having nine balls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679